               Case 1:19-cv-00214-AJ Document 15 Filed 12/18/19 Page 1 of 1



Civil Form 3, Extending Deadlines Established by Discovery Plan                        Amended 12/1/17

                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW HAMPSHIRE


 Jennifer Artesi

Plaintiff(s)

         v.                                                        Civil No.   1:19-CV-00214-AJ
DeMoulas Super Markets, Inc., d/b/a
Market Basket, and
Dennis LaBatte

Defendant(s)

         ATTACHMENT TO MOTION TO EXTEND DEADLINES ESTABLISHED
               IN THE COURT’S 3/27/2019 SCHEDULING ORDER

         [List the scheduling designations that are applicable to your case. This draft is
         merely an exemplar and includes deadlines listed in Civil Form 2, Sample
         Discovery Plan.]

                                                                        Current           Proposed
                              Scheduling Designation
                                                                        Deadline          Deadline
              Completion of Discovery
              Disclosure of Experts and Experts’ Written Reports
              and Supplementations (Plaintiff)
              Disclosure of Experts and Experts’ Written Reports
              and Supplementations (Defendant)
              Challenges to Expert Testimony
              Disclosure of Claims Against Unnamed Parties
              Joinder of Additional Parties (Plaintiff)
              Joinder of Additional Parties (Defendant)
              Third-Party Actions
              Amendment to Pleadings (Plaintiff)
              Amendment to Pleadings (Defendant)
              Motions to Dismiss
              Motions for Summary Judgment                            12/23/2019       12/30/2019

              Trial
